UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6796


ARTIE BURNS,

                Petitioner - Appellant,

           v.

D. BUSH,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      Bruce H. Hendricks, District
Judge. (8:13-cv-03392-BHH)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Artie Burns, Appellant Pro Se.       Donald John Zelenka, Senior
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Artie    Burns      seeks   to    appeal    the     district       court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                            The order is

not    appealable       unless     a    circuit    justice       or     judge    issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate     of     appealability         will    not        issue     absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

       When    the   district      court    denies    relief       on    the    merits,    a

prisoner       satisfies       this      standard         by     demonstrating           that

reasonable      jurists       would      find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on    procedural         grounds,       the      prisoner        must

demonstrate      both      that    the     dispositive         procedural       ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Burns has not made the requisite showing.                       Accordingly, we deny

his motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                             We dispense

with oral argument because the facts and legal contentions are

                                             2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3